NUMBERS 13-20-00211-CR; 13-20-00212-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

MANUEL REYNA CANTU
AND ARACELY GARZA CANTU,                                                   Appellants,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.


                                        ORDER
   Before Chief Justices Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       These causes are before the Court on appellants’ joint motion for extension of time

to file the brief. These cases are consolidated for purposes of briefing, and appellants

were previously granted five extensions to file the brief.
       The Court, having fully examined and considered appellants’ sixth motion for

extension of time to file the brief and the extensions previously granted in these causes,

is of the opinion that, in the interest of justice, appellants’ joint motion for extension of time

to file the brief should be granted with order. Further motions for extension of time will

not be granted absent additional exigent circumstances.

       Appellants’ joint motion for extension of time to file the brief is hereby GRANTED,

and the Honorable Jorge G. Aristotelidis and the Honorable Nancy Barohn, counsel for

appellants, are hereby ORDERED to file the appellate brief with this Court on or

before February 19, 2021.

                                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
29th day of January, 2021.




                                                2